Supreme Court of Kentucky
                                 2020-SC-0372-MR

HARPER SUB CLUB, LLC AND                                            APPELLANTS
PAIGE MCKEE



                    ON REVIEW FROM COURT OF APPEALS
V.                          NO. 2020-CA-0211
                   BOONE CIRCUIT COURT NO. 17-CI-00662



HONORABLE JAMES R. SCHRAND,                                           APPELLEE
JUDGE, BOONE CIRCUIT COURT

AND

MARKUS RESING                                         REAL PARTY IN INTEREST


                         ORDER FOR MODIFICATION

      The Petition for Rehearing, filed by the Appellant, of the Opinion of the

Court, rendered August 26, 2021, is DENIED. We have, however, attached a

modified Opinion of the Court that is hereby ORDERED SUBSTITUTED for the

Opinion originally rendered. This modification does not affect the holding of

the original Opinion.

      All sitting. All concur.

      ENTERED: June 16, 2022.



                                            _________________________________
                                            CHIEF JUSTICE
                                                       MODIFIED: JUNE 16, 2022
                                                    RENDERED: AUGUST 26, 2021
                                                         NOT TO BE PUBLISHED


                 Supreme Court of Kentucky
                                  2020-SC-0372-MR


HARPER SUB CLUB, LLC AND                                            APPELLANTS
PAIGE MCKEE


                      ON APPEAL FROM COURT OF APPEALS
                              NO. 2020-CA-0211
V.                   BOONE CIRCUIT COURT NO. 17-CI-00662



HONORABLE JAMES R. SCHRAND,                                            APPELLEE
JUDGE, BOONE CIRCUIT COURT

AND

MARKUS RESING                                           REAL PARTY IN INTEREST


                     MEMORANDUM OPINION OF THE COURT

                                        AFFIRMING

      Alleging failures by both the trial and appellate courts to properly

interpret our Civil Rules1, Rules of Evidence2, as well as the Kentucky Uniform

Commercial Code, Petitioners Harper Sub Club, LLC and Paige McKee request

a writ of prohibition and/or mandamus under both the first and second class

of writs as well as the “certain special circumstances” exception. Finding the

petition without merit, we affirm the Court of Appeals’ decision.


      1   Kentucky Rules of Civil Procedure.
      2   Kentucky Rules of Evidence.
                     I. Factual and Procedural Background

      The factual premise of the appeal is founded on the terms of a loan

between Markus Resing and Paige McKee, a co-owner and managing member

of Harper Sub Club, LLC. In 2010, Resing loaned Sub Club $50,000 at 8%

interest. The loan was to mature in 2012. McKee, a licensed attorney, drafted

the note, which included an option for Sub Club to convert the outstanding

debt into an ownership interest for Resing.

      McKee made no payments on the debt, but allegedly made continual

assurances to Resing that the LLC would repay the loan. However, in 2017,

McKee liquidated Sub Club’s assets without notifying Resing. McKee utilized

the proceeds of her sale in part to pay off her student loan debt. Consequently,

Resing filed a complaint in Boone Circuit Court against Sub Club and McKee

seeking repayment of the loan. Following discovery, Resing filed a motion for

summary judgment, which was granted in part and denied in part.

      Sub Club moved for the trial court to make its partial summary

judgment final and appealable.3 The trial court denied the motion. Thereafter,

the attorney representing Sub Club withdrew. Resing renewed his motion for

summary judgment in January 2020, but before the trial court could rule,

McKee, on behalf of Sub Club, filed the writs at issue with the Court of




      3 We note, that although irrelevant to this appeal, McKee has filed numerous

other motions, often tardy and with flimsy legal or procedural support.

                                          2
Appeals.4 The Court of Appeals denied the petitions for Prohibition and/or

Mandamus. This appeal followed.

                              II. Standard of Review

      Because writs, definitionally, depart from our regular process, they are

always accompanied with a “specter of injustice[.]” S. Fin. Life Ins. Co. v.

Combs, 413 S.W.3d 921, 925 (Ky. 2013) (quoting Cox v. Braden, 266 S.W.3d

792, 795 (Ky. 2008)). Consequently, writs are only appropriate in the most

exacting and extraordinary circumstances, with the application of an

exceedingly strict standard to determine the availability of the remedy being

sought. Combs, 413 S.W.3d at 925.

      Since granting a writ is a discretionary act, we generally review the Court

of Appeals decision for abuse of discretion; reserving clear error review for any

factual findings made. Id. at 926. However, for questions of law, such as

jurisdictional matters in writs of the first class, our standard of review remains

de novo. Id.

                                    III. Analysis

      A. A writ of the first class is not appropriate.

      Petitioners’ claim to the first class of writs may be dealt with summarily.

Writs of the first class invoke subject matter jurisdiction; whether a court may

hear a “kind of case[.]” Davis v. Wingate, 437 S.W.3d 720, 725 (Ky. 2014)

(citations omitted). A court acts outside of its jurisdiction only when no



      4 During the pendency of the Court of Appeals action, McKee also filed for, and

was denied, intermediary relief.

                                          3
“constitutional provision or statute[]” grants authority for the court to hear the

case. Id. The Boone Circuit Court, as a court of general jurisdiction, has

“original jurisdiction of all justiciable causes not vested in some other court.”

Ky. Const. § 112(5); see also KRS5 23A.010(1) (“[The Circuit Court] has original

jurisdiction of all justiciable causes not exclusively vested in some other

court[]”). Since the underlying claim to this petition is a contract dispute

involving more than $5,000, the Boone Circuit Court enjoys the necessary

jurisdiction to hear the claim. See KRS 24A.120(1) (granting the District Court

exclusive jurisdiction to hear civil matters involving $5,000 or less; with

enumerated exceptions). Petitioners’ argument regarding Resing’s standing to

bring the case is entirely inapposite because it simply does not implicate the

court’s ability to hear the case.6

      B. No writ of the second class is appropriate.

      When a party seeks a writ of the second class, the petition may be

granted if the party can demonstrate that (1) “no adequate remedy by appeal or

otherwise” exists and (2) that it would suffer a “great injustice and irreparable

injury” if we fail to grant its petition. Hoskins v. Maricle, 150 S.W.3d 1, 6 (Ky.

2004) (internal citation omitted). In “certain special cases” we may waive a

petitioner’s requirement to show great injustice and irreparable harm if it can

demonstrate that correcting the error is “necessary and appropriate in the


      5   Kentucky Revised Statutes.
      6  Petitioners’ claims amount to questioning Resing’s legal entitlement to bring
the suit, when in fact, the Boone Circuit Court is the appropriate judicial forum to
hear any arguments regarding Resing’s standing in the first place.

                                           4
interest of orderly judicial administration.” Marcum v. Scorsone, 457 S.W.3d

710, 715-16 (Ky. 2015) (citations omitted). In such cases, the Court recognizes

that by failing to grant the writ, the system itself will be the victim of “great and

irreparable injury.” Id.

      The functional result of our two-part test and “certain special cases”

exception is that petitioners are always required to show that they have no

“adequate remedy by appeal or otherwise.” Contextually, this requires

petitioners to prove that injurious conduct of the lower court “could not

thereafter be rectified in subsequent proceedings in the case.” Newell Enters.,

Inc. v. Bowling, 158 S.W.3d 750, 754 (Ky. 2005) (citation omitted), overruled on

other grounds by Interactive Media Entm’t & Gaming Ass’n., Inc. v. Wingate, 320

S.W.3d 692 (Ky. 2010). Consequently, if any avenue for a remedy exists, a writ

of the second class is inappropriate. 158 S.W.3d at 754; see also Cox, 266

S.W.3d at 797 (affirming the rule that petitioners must always show they lack

an adequate remedy).

      Petitioners fail to prove they lack an adequate remedy because, as the

Court of Appeals correctly analyzed, each assignment of error they raise now

may also be raised through direct appeal under CR 73.02, following the circuit

court’s entry of a final judgment. Indeed, all the harm Petitioners allege has

either not occurred yet, because the trial has not been held; or involves

questions of law, for which the traditional appeals process is well suited.

Neither circumstance is extraordinary in the slightest.




                                         5
                                IV. Conclusion

      For the reasons stated above, we affirm the Court of Appeals’ denial of a

writ of prohibition and/or mandamus.

      All sitting. Minton, C.J.; Conley, Hughes, Lambert, Nickell, and

VanMeter, JJ., concur. Keller, J., concurs in result only.



COUNSEL FOR APPELLANTS:

Paige Anne McKee


COUNSEL FOR APPELLEE:

Honorable James R. Schrand

COUNSEL FOR MARKUS RESING,
REAL PARTY IN INTEREST:

Douglas Scott Williams
Arnzen Storm & Turner PSC




                                       6